SMITH, Judge.
In this appeal from a final judgment of dissolution, the trial court's awards of permanent alimony and attorney’s fees are supported by the evidence. However, the husband correctly contends that the provision in the final judgment directing that the parties hold all real property as an “estate by the entireties” is an error. Upon remand, the trial court shall enter an amended final judgment stating that the realty held by the parties as an estate by the entirety shall vest as provided by law. § 689.15, Fla.Stat. (1985).
AFFIRMED in part, REVERSED in part, and REMANDED for proceedings consistent with this opinion.
JO ANOS and BARFIELD, JJ., concur.